                                                                             FILED
                                                                         IN CLERK'S OFFICE
                                                                     US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                        ★ FE3OS 2020 i,
EASTERN DISTRICT OF NEW YORK
                                                       X
                                                                    BROOKLYN OFFICE
LAWRENCE BRUNO and MELISSA BRUNO,

                                        Plaintiffs,

                        -against-                            MEMORANDUM & ORDER


DEUTSCHE BANK NATIONAL TRUST                                 2:I8-cv-07348(AMD)(LB)
COMPANY,AS TRUSTEE FOR GSR
MORTGAGE LOAN TRUST 2007-ARl
MOTRAGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-ARl;
RESIDENTIAL FUNDING COMPANY,LLC,
PNC BANK FKA NATIONAL CITY
MORTGAGE,OCWEN LOAN SERVICING,
LLC,AND DOES 1-100, inclusive.

                                        Defendants.
                                                       X



ANN M.DONNELLY,United States District Judge:

        On November 26, 2018,the pro se plaintiffs filed a complaint in the Nassau County

Supreme Court, asserting state and federal claims relating to a 2014 state courtjudgment

awarding the plaintiffs'property to the defendants. (ECFNo. 1-1.) The plaintiffs allege that the

2014judgment was void ab initio, and that the defendants committed state law torts in

foreclosing on their property, including fraud {id.    95-110), intentional infliction of emotional

distress {id.   111-123), and slander to title {id.   124-131). The plaintiffs also seek rescission

of the underlying loan pursuant to the Truth in Lending Act {id.     152-158), and damages for

violations of the Real Estate Settlement Procedures Act {id.     159-165).

        Deutsche Bank and Ocwen removed the case to federal court on December 26, 2018,

(ECFNo. 1)and moved to dismiss the complaint on May 16, 2019(ECF No. 11). PNC Bank

answered the complaint on April 11, 2019(ECF No. 8), and moved for summary judgment on

May 16, 2019(ECF No. 13). For the reasons that follow, the complaint is dismissed.
                                             BACKGROUND'

         On September 20,2005,the defendants loaned the plaintiffs $1,5 million secured by a

 mortgage on the plaintiffs' home in Woodbury, New York. (ECF No. 1-1 43; EOF 11-2 at 16-

 65.) On March 6, 2014,the defendants filed a complaint in the Nassau County Supreme Court

 seeking to foreclose on the mortgage, which the plaintiffs opposed. (ECF No. 11-2 at 5-13; ECF

 No. 1-1^13.)^ The Honorable Thomas A. Adams ofthe Nassau County Supreme Court

 awarded ajudgment offoreclosure and sale to the defendants on April 25,2017. (ECF No. 11-

 3.) On August 10,2017,the plaintiffs moved to vacate the judgment and for dismissal ofthe

 action(ECF No. 13-8), which the court denied by short form order(ECF No. 13-11). On August

 17, 2017,the plaintiffs moved to stay the foreclosure in the Appellate Division, Second

 Department, which the Appellate Division denied. (ECF No. 13-12.) On February 20,2018,the

 property was sold at a foreclosure auction. (ECF No. 11-4).

                                       STANDARD OF REVIEW


         A court evaluating a motion to dismiss must accept as true the factual allegations in the

complaint and draw all reasonable inferences in the plaintiffs' favor.^ Town ofBabylon v. Fed.


' All facts are taken from the complaint, materials incorporated into the complaint by reference, materials
  integral to the complaint, and facts that are capable ofjudicial notice. See Kramer v. Time Warner,
  Inc., 937 F.2d 161, 773(2d Cir. 1991).
^ I take judicial notice ofthe filings in the foreclosure action (Index No.002275/2014), as the Court may
  consider matters of public record when deciding a motion to dismiss. See Sutton ex rel. Rose v.
   Wachovia Sec., LLC,208 F. App'x 27,29-30(2d Cir. 2006). However,I consider the documents filed
  "not for the truth ofthe matters asserted in the other litigation, but rather to establish the fact of such
  litigation and related filings." Kramer,937 F.2d at 774(citation omitted).
^ PNC Bank filed a motion for summaryjudgment in lieu ofa motion to dismiss. Although Rule 56
  permits a party to move for summary judgment"at any time," Fed R. Civ. P. 56(b), pre-discoveiy
  summaryjudgment "is the exception rather than the rule and will be granted only in the clearest of
  cases." Wells Fargo Bank Northwest, N.A. v. Taca Intern. Airlines, S.A., 247 F. Supp. 2d 352, 359-60
  (S.D.N.Y. 2002)(internal quotation marks and citations omitted). "Only in the rarest ofcases may
  summary judgment be granted against a plaintiff who has not been afforded the opportunity to conduct
  discovery." Hellstrom v. U.S. Dep't of Veterans Affairs, 201 F.3d 94,97(2d Cir. 2000)(citations
  omitted). Moreover, in light ofthe plaintiffs' pro se status, I am reluctant to accelerate the litigation to
Hons. Fin. Agency,699 F.3d 221, 227(2d Cir. 2012). And, because allegations in pro

se complaints are held to "less stringent standards than formal pleadings drafted by lawyers,"

Haines v. Kerner, 404 U.S. 519,520(1972), a court must read a pro se complaint liberally and

interpret it to raise the strongest arguments it suggests. See Erickson v. Pardus, 551 U.S. 89,94

(2007); Sealed PlaintiffV. Sealed Defendant #J, 537 F.3d 185, 191-93(2d Cir. 2008); Weixel v.

Bd. ofEduc. ofCity ofNew York, 287 F.3d 138, 146(2d Cir. 2002)(citing Weinstein v.

Albright, 261 F.3d 127, 132(2d Cir. 2001)). However,an action will survive only if the law

recognizes the claims, and if the complaint pleads "enough facts to state a claim to relief that is

plausible on its face." Bell Atl. Corp. v. Twombly,550 U.S. 544,570(2007).

                                            DISCUSSION


       The defendants argue that this action is barred by resjudicata and the Rooker-Feldman

abstention doctrine."* The plaintiffs respond that neither resjudicata nor Rooker-Feldman apply

because the defendants procured the 2014judgment by fraud, and had no standing, capacity, or

jurisdiction to foreclose on the property. (ECF No. 15 at 20-21.)

  1.   Res Judicata


       "Under the doctrine of res judicata, or claim preclusion,'a final judgment on the merits

ofan action precludes the parties or their privies from relitigating issues that were or could have

been raised in that action' to support or defend against the alleged cause of action." Proctor v.

LeClaire, 715 F.3d 402,411 (2d Cir. 2013)(alterations and citation omitted)(quoting Federated

Department Stores, Inc. v. Moitie, 452 U.S. 394, 398(1981)). Federal courts have "consistently


  summary judgment without providing them the opportunity to conduct discovery. See Booker v.
  Griffin, No. 16-CV-00072,2018 WL 1614346, at *3 n.3 (E.D.N.Y. Mar. 31,2018). Accordingly, I
  analyze PNC Bank's motion as a motion to dismiss.
 Deutsche Bank argues that the plaintiffs' Truth in Lending Act claims are barred by the relevant statute
 of limitations, while PNC Bank argues that the plaintiffs do not state claims for each state and federal
 cause of action. Because I find that this action is barred by resjudicata, I do not reach these arguments.
accorded preclusive effect to issues decided by state courts," and Congress has required federal

courts "to give preclusive effect to state-courtjudgments whenever the courts from the State

from which the judgments emerged would do so." Allen v. McCurry,449 U.S. 90,95-96(1980)

(citing 28 U.S.C. § 1738). Accordingly, I look to New York law to determine whether the

plaintiffs' claims are barred by resjudicata. See Harris ex relatione Harris v. BNC Mortgage,

Inc., No. 16-CV-2126, 2017 WL 1166357, at *4(E.D.N.Y. Mar. 28, 2017).

        In New York,"res judicata bars successive litigation of all claims based upon the same

transaction or series of connected transactions if:(i)there is ajudgment on the merits rendered

by a court of competentjurisdiction, and (ii) the party against whom the doctrine is invoked was

a party to the previous action, or in privity with a party who was." Sheffield v. Sheriffof

Rockland County SheriffDep 7,393 F. App'x 808,811 (2d Cir. 2010)(alterations omitted)

(quoting People ex rel Spitzer v. Applied CardSys., Inc., 11 N.Y.3d 105, 122(2008)). New

York applies a "transactional approach" to resjudicata, which means that "once a claim is

brought to a final conclusion, all other claims arising out ofthe same transaction or series of

transactions are barred, even if based upon different theories or if seeking a different remedy."^

Yoon V. Fordham Univ. Faculty and Administrative Retirement Plan,263 F.3d 196, 200(2d Cir.

2001)(quoting O'Brien v. City ofSyracuse,54 N.Y.2d 353, 357(1981)).

        Application ofthat standard to these facts requires dismissal. First, the state court's

judgment offoreclosure and sale is an adjudication on the merits. See Harris,2017 WL

1166357, at *4("[T]he State Court entered ajudgment offoreclosure and sale on the Property




^ New York courts use a "pragmatic" test to determine whether particular claims are part ofthe same
  transaction:"whether the facts are related in time, space, origin, or motivation, whether they form a
  convenient trial unit, and whether their treatment as a unit conforms to the parties' expectations or
  business understanding or usage." Xiao Yang Chen v. Fischer,6 N.Y.3d 94, 100-01 (2005)(quoting
  Restatement[Second] of Judgments § 24 [2])).
against Plaintiff, which is an adjudication on the merits...at least two unpublished opinions from

the Second Circuit have held that ajudgment offoreclosure and sale in a state court action

constitutes an adjudication on the merits for the purposes ofclaim preclusion.")(citing Worthy-

Pugh V. Deutsche Bank Nat'I Trust Co., 664 F. App'x 20,22(2d Cir. 2016)and De Masi v.

Country Wide Home Loans,481 F. App'x 644,645(2d Cir. 2012)). Second, this action involves

the same parties as those in the foreclosure proceeding.

        Finally, the plaintiffs' claims arise out ofthe same series oftransactions at issue in state

court—^the mortgage and property foreclosure. In fact, the plaintiffs admit as much. They attack

the mortgage and property foreclosure, and make the same arguments that the state court

rejected—^that the foreclosure was void, and that the defendants lacked standing, capacity, and

jurisdiction to foreclose. {Compare ECF No. 13-5,6,7,11 (6:"[TJhat branch ofthe defendants'

motion seeking to vacate the Order on the grounds offraud is denied. They have failed to

establish that the Order was procured by fraud, misrepresentation or misconduct."), with(ECF

No. 1-1 ^ 13; ECF No. 15 at 19(The judgment offoreclosure "in case 002275/2014 is utterly

void upon its face" because "Deutsche Bank, et. al and the lower court failed to prove up

standing and the lower court's jurisdiction as required, rendering said alleged 'decision' utterly

null and void.")).

       Not only do the plaintiffs press claims arising out ofthe same transaction, but they seek

to overturn the trial court's order by means of a new action rather than by an appeal. Res

judicata bars both strategies. See De Masi,481 F. App'x at 646("[T]he district court correctly

determined that [the plaintiff] was precluded from relitigating her claims in federal court because

the New York Supreme Court had previously entered final judgment in three cases arising out of

the same set of operative facts, namely,the events leading up to and following the...foreclosure
on [the plaintiffs] home."); Swiatkowski v. Citibank, 745 F. Supp. 2d 150,171 (E.D.N.Y,2010)

(the plaintiffs' claims were barred because they were based on "the allegation that [the]

defendants improperly obtained a Judgment of Foreclosure and Sale."); see also Carbone v.

Deutsche Bank Nat'I Trust Co., 145 A.D.Sd 848, 849-50(2d Dep't 2016)(dismissing a collateral

attack upon a valid judgment offoreclosure and sale); Hanspal v. Washington Mut. Bank, 153

A.D.3d 1329,1331-32(2d Dep't 2017)("[R]es judicata barred his second cause of action, which

was to 'cancel' the eviction action...any claims that the plaintiff could have raised against the

present defendants in that action are barred by res judicata.")(citation omitted).

        Equally unpersuasive is the plaintiffs' claim that the state court did not have jurisdiction

over the matter. On the contrary, it is well settled that the Supreme Court of the State of New

York has subject matter jurisdiction over mortgage foreclosure actions. See Mortgage Elec.

Registration Sys., Inc. v. Gifford, 133 A.D.3d 429,430(1st Dep't 2015)("The Supreme Court is

a court of general jurisdiction, and indisputably has the power to entertain mortgage foreclosure

actions, including issues regarding the defense oflack of capacity or standing[.]")(quotation

marks and citation omitted); Security Pac. Nat7 Bank v. Evans,31 A.D.3d 278 (1st Dep't 2006)

("Because New York's Supreme Court is a court of original, unlimited and unqualified

jurisdiction, it is competent to entertain all causes ofaction, including mortgage foreclosure

actions.")(internal citations and quotation marks omitted). Accordingly, the Nassau County

Supreme Court was a "court ofcompetentjurisdiction" when it rendered its decision on

foreclosure in 2014.


       For the reasons discussed above, I accord preclusive effect to the 2014 state court

judgment offoreclosure.
 11.    Rooker-Feldman Abstention


        The Rooker-Feldman doctrine provides a separate reason for dismissal. "Lower federal

courts lack subject matter jurisdiction in 'cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection ofthose judgments." McCluskey v.

New York State Unified Court Sys., 442 F. App'x 586,589(2d Cir. 2011)(quoting Exxon Mobil

Corp. V. Saudi Basic Indus. Corp.., 544 U.S. 280,284(2005)). As discussed above, the

plaintiffs' current action is a collateral attack on the state court foreclosure judgment.

Accordingly, this Court lacks subject matter jurisdiction pursuant to Rooker-Feldman.^

                                           CONCLUSION


        The defendants' motion to dismiss the plaintiffs' complaint is granted. A court

dismissing a pro se complaint should grant leave to amend freely if"a liberal reading ofthe

complaint gives any indication that a valid claim might be stated." Chavis v. Chappius,618 F.3d

162,170(2d Cir. 2010)(alterations, quotation marks, and citation omitted). "The standard

governing leave to amend,flexible to begin with, is further liberalized for pro se plaintiffs."

Marcelin v. Cortes-Vazquez, No.09-CV-4303,2011 WL 346682, at *2(E.D.N.Y. Jan. 28,2011)

(citing Fed. R. Civ. P. 15(a)(2) and Cuoco v. Moritsugu, 222 F.3d 99,112(2d Cir. 2000)

(quotation marks and citation omitted)). The Court, however, maintains discretion to deny leave

to amend "in instances offutility." Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122,126

(2d Cir. 2008)(citation omitted). Because the plaintiffs' claims are barred by resjudicata.



^ If the Rooker-Feldman doctrine was the only basis for dismissal, 1 would remand the action to state
  court. See In re Card,No. 12-CV-l 14,2012 WL 382730, at *2 n.5(E.D.N.Y. Feb. 6,2012). However,
  because resjudicata applies, 1 dismiss the case. See Hachamovitch v. DeBuono, 159 F.3d 687,696(2d
  Cir. 1998)("[T]he underlying state interests may well be better served by the federal court giving full
  faith and credit to the state judgment(where a preclusion defense is raised)than by the federal court's
  refusal to exercise jurisdiction over the case.").
amendment would be futile. See Graham v. Select Portfolio Servicing, Inc., 156 F. Supp. 3d

491, 517(S.D.N.Y. 2016). Accordingly, the complaint is dismissed, and the Clerk of Court is

directed to close this case.




SO ORDERED.




                                                    s/Ann M. Donnelly

                                                  Ann M. Donnelly
                                                  United States District Judge


Dated: Brooklyn, New York
       February 3, 2020
